

	

		II

		109th CONGRESS

		1st Session

		S. 560

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. DeWine (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To enhance disclosure of automobile safety

		  information.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Stars on Cars Act of

			 2005.

		

			2.

			Amendment of Automobile Information Disclosure Act

			

				(a)

				Safety labeling requirement

				Section 3 of the Automobile

			 Information Disclosure Act (15 U.S.C. 1232) is amended—

				

					(1)

					in subsection (e), by

			 striking and at the end;

				

					(2)

					in subsection (f)—

					

						(A)

						in paragraph (3), by

			 inserting and after the semicolon; and

					

						(B)

						by striking the period at the

			 end and inserting a semicolon; and

					

					(3)

					by adding at the end the

			 following:

					

						

							(g)

							if 1 or more safety ratings

				for such automobile have been assigned and formally published or released by

				the National Highway Traffic Safety Administration under the New Car Assessment

				Program, information about safety ratings that—

							

								(1)

								includes a graphic

				depiction of the number of stars, or other applicable rating, that corresponds

				to each such assigned safety rating displayed in a clearly differentiated

				fashion indicating the maximum possible safety rating;

							

								(2)

								refers to frontal impact

				crash tests, side impact crash tests, and rollover resistance tests (whether or

				not such automobile has been assigned a safety rating for such tests);

							

								(3)

								contains information

				describing the nature and meaning of the crash test data presented and a

				reference to additional vehicle safety resources, including

				http://www.safecar.gov; and

							

								(4)

								is presented in a legible,

				visible, and prominent fashion and covers at least—

								

									(A)

									8 percent of the total area

				of the label; or

								

									(B)

									an area with a minimum

				length of 41/2 inches and a minimum height of

				31/2 inches; and

								

							(h)

							if an automobile has not

				been tested by the National Highway Traffic Safety Administration under the New

				Car Assessment Program, or safety ratings for such automobile have not been

				assigned in one or more rating categories, a statement to that effect.

						.

				

				(b)

				Regulations

				Not later than January 1,

			 2006, the Secretary of Transportation shall issue regulations to implement the

			 labeling requirements under subsections (g) and (h) of section 3 of the

			 Automobile Information Disclosure Act, as added by subsection (a).

			

				(c)

				Applicability

				The labeling requirements

			 under subsections (g) and (h) of section 3 of such Act (as added by subsection

			 (a)), and the regulations prescribed under subsection (b), shall apply to new

			 automobiles delivered on or after—

				

					(1)

					September 1, 2006, if the

			 regulations under subsection (b) are prescribed not later than August 31, 2005;

			 or

				

					(2)

					September 1, 2007, if the

			 regulations under subsection (b) are prescribed after August 31, 2005.

				

			3.

			Authorization of appropriations

			There are authorized to be

			 appropriated to the Secretary of Transportation, to accelerate the testing

			 processes and increasing the number of vehicles tested under the New Car

			 Assessment Program of the National Highway Traffic Safety

			 Administration—

			

				(1)

				$15,000,000 for fiscal year

			 2006;

			

				(2)

				$8,134,065 for fiscal year

			 2007;

			

				(3)

				$8,418,760 for fiscal year

			 2008;

			

				(4)

				$8,713,410 for fiscal year

			 2009; and

			

				(5)

				$9,018,385 for fiscal year

			 2010.

			

